976 F.2d 728
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Jawad N. HAMMAD, Defendant-Appellant.
No. 92-1771.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 16, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-91-1950-A)
Jawad N. Hammad, Appellant Pro Se.
Theresa Carroll Buchanan, Office of the United States Attorney, Alexandria, Virginia, for Appellee.
E.D. Va.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Jawad N. Hammad appeals from a district court judgment in favor of the United States in the amount of $4,213.62.  Hammad contends that the district court should have held that the suit was barred pursuant to the statute of limitations at 20 U.S.C. § 1091a (1988).  Because this statute was not in effect at the time the action was brought, and because there was no statute of limitations barring the suit, we affirm.


2
Hammad executed a promissory note to secure a student loan in 1981.  He defaulted on that loan in 1982.  From 1983 until 1988, with brief returns to the United States to validate his visa, Hammad was in his homeland of Kuwait.  The loan was assigned to the United States in 1990 pursuant to 20 U.S.C. § 1080 (1988).  The Attorney General brought suit against Hammad the next year.


3
At the time the Attorney General brought this action, no statute of limitations existed barring such suits.  Higher Education Technical Amendments of 1991, 105 Stat. 124-125 (1991).  Thus, Hammad's affirmative defense is meritless.  Because Hammad's challenge to the district court's judgment is without merit, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED